Undercofler, Presiding Justice.
In a contempt action for denial of visitation rights, the trial court, upon motion of the defendant, modified the visitation rights. We affirm. Modification of visitation rights in a contempt action is authorized. We decline to overrrule Sampson v. Sampson, 240 Ga. 118 (239 SE2d 519) (1977). Findings of fact and conclusions of law are not required in an order on a motion to change visitation rights. Hines v. Hines, 237 Ga. 755 (229 SE2d 744) (1976). The evidence supports the order.

Judgment affirmed.


All the Justices concur.